DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 19-24 are cancelled.
Claims 1-18 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US PAT 10932066 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pages 6-13, filed 11/29/2021, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim has been withdrawn.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over the prior arts of record because none of the said prior arts taken singly or in combination with any other of the said prior arts teaches all the limitations of claims 1. For example, the closest prior art of record, Pedersen et al (US PUB 20170180878) discloses: a hearing device to be located in an ear of a user, and comprising an ITE-part to be located in the user’s ear canal, and comprising a housing, at least three input transducers for providing 
However, the examiner found neither of the prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts which teaches the following limitations in combination with the other limitations of claim 1: at least one inner input transducer is located closer to an ear drum that said at least two input transducers, the at least one inner input transducer providing at least one input electric signal representing sound reflected from the ear drum, when the ITE-part is operationally mounted at or in the ear canal; and a second beamformer for spatial filtering sound reflected from the ear drum based on said at least one electric input signal from said at least one inner input transducer facing the ear drum and at least one of said electric input signals from said at least two outer input transducers facing the environment.

Claims 2-18 are allowed based on their respective dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654